DETAILED ACTION
Withdrawal of Finality of Last Office Action
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Disposition of Claims
Claims 1-3, 7, 9, 13-16, 22-25, 34-35, and 37-39 were pending.  No claim amendments have been received.  Claims 4-6, 8, 10-12, 17-21, 26-33, 36, and 40-43 remain cancelled.  Claims 1-3, 7, 9, 13-16, 22-25, 34-35, and 37-39 will be examined on their merits. 

Examiner’s Note
Paragraph numbers, unless otherwise noted, are from the PGPub of this application, US2022/0062405A1, Published 03/03/2022.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Response to Arguments
Applicant's arguments filed 04/18/2022 regarding the previous Office action dated 02/18/2022 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented over art that has been utilized in withdrawn rejections but utilized in new rejections, the arguments will be addressed fully with the objection/rejection below.

Response to Amendment
The declaration under 37 CFR 1.130(a) filed 04/18/2022 is sufficient to overcome the rejection of the claims based upon 35 USC 102 over SAB Biotherapeutics.



Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 1 is drawn to an ungulate-derived polyclonal human immunoglobulin composition, comprising a population of human immunoglobulins, wherein the population of human immunoglobulins binds a severe acute respiratory syndrome-related coronavirus 2 (SARS CoV-2) spike (S) protein.  
Further limitations on the composition of claim 1 are wherein the population of human immunoglobulins comprise glycans covalently linked to the human immunoglobulins (claim 2);   wherein the glycans comprise at least about 70% N-Glycolylneuraminic acid (NGNA)-bearing glycans (claim 3); wherein the ungulate is a bovine (claim 7); wherein the glycans comprise at least about 70% fucosylated glycans (claim 9); wherein the population of human immunoglobulins binds Fc7RI with a KD of 15 nM or greater (claim 13); wherein the population of human immunoglobulins binds FcyRIIa with a KD of 500 nM or greater (claim 14); wherein the population of human immunoglobulins binds FcyRIIb/c with a KD of 1 pM or greater (claim 15); wherein the population of human immunoglobulins binds FcyRIIIa with a KD of 1 pM or greater (claim 16); a pharmaceutical composition, comprising the composition of claim 1 and one or more pharmaceutically acceptable excipients (claim 37); wherein the population of human immunoglobulins specifically binds SARS-CoV2 S protein (claim 39).
Claim 22 is drawn to a method of making polyclonal human immunoglobulin for treatment of coronavirus disease 2019 (COVID-19), comprising administering an antigen comprising a SARS CoV-2 S protein or an antigenic fragment thereof, or a polynucleotide encoding the antigen, to a transgenic ungulate, wherein the transgenic ungulate comprises a genome comprising a human immunoglobulin locus or an artificial chromosome comprising a human immunoglobulin locus, wherein the transgenic ungulate produces a population of human immunoglobulins that specifically binds SARS CoV-2 S protein.  
Further limitations on the method of claim 22 are wherein the method is comprising administering the antigen or polynucleotide encoding the antigen 3 or more times (claim 23); comprising collecting serum or plasma from the transgenic ungulate (claim 24); wherein the serum or plasma comprises a population of fully human immunoglobulins (claim 25); wherein the coronavirus is a SARS-CoV2 (claim 26); wherein the antigen comprises a recombinant ectodomain of the coronavirus S protein (claim 27); wherein the antigen is in a pharmaceutical composition comprising an oil-based adjuvant (claim 34); comprising: a) administering a first vaccine prime comprising the polynucleotide encoding the SARS-Cov2 S protein on day 0; b) administering a second vaccine prime comprising a polynucleotide encoding the SARS CoV2 S protein, three to four weeks after step a);  c) administering a first antigen comprising the recombinant ectodomain of the SARS CoV-2 S protein, four weeks after step b);  d) administering a second antigen comprising the recombinant ectodomain of the SARS CoV-2 S protein, four weeks after step c); and e) administering a third antigen comprising the recombinant ectodomain of the SARS CoV-2 S protein, four weeks after step d)(claim 35); 
Claim 38 is drawn to a method of treating or preventing COVID-19 in a subject suffering from or at risk for COVID, comprising administering an effective amount of the pharmaceutical composition of claim 37 to the subject.  

Claim Rejections - 35 USC § 112(a); First Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(New rejection – new analysis from previously withdrawn rejection.)  Claims 1-3, 7-9, 13-16, 22-27, 34-35, and 37-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The following quotation from section 2163 of the Manual of Patent Examination Procedure is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112 written description requirements for a generic claim covering several distinct inventions:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice .... reduction to drawings .... or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus... See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

Thus, when a claim covers a genus of inventions, the specification must provide written description support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed.
Claims 1-3, 7-9, 13-16, 22-27, 34-35, and 37-43 are rejected as lacking adequate descriptive support for a ungulate-derived polyclonal human immunoglobulin (Ig) composition comprising a population of human Ig which specifically bind any Severe Acute respiratory syndrome derived coronavirus (CoV) type 2 (SARS-CoV-2) spike (S) protein, especially those which result in the claimed functions of specific dissociation constants (Kd), neutralization activities, binding affinities, or the like as in dependent claims.  
In support of the claimed genera (any ungulate-derived polyclonal human immunoglobulin that binds to any SARS-CoV-2 S protein), the application discloses one example in which human polyclonal Ig specific to a SARS CoV-2 wild-type S protein subtype were generated in transchromosomic bovine (TcB) (Example 1, See also ¶[0187] and SAB-185).  Only one sequence for this SARS-CoV-2 was utilized, and no other strains, sequences, or fragments thereof were utilized for immunization.  No other antibody derivatives or variants or mutants thereof (e.g. chimeric antibodies, antibody fragments such as scFv, etc.) are disclosed that can achieve this binding function to any SARS-CoV-2 S protein, and no other compositions were generated against any other SARS-CoV-2 S proteins.  No other ungulates were utilized for the generation of anti-CoV antibodies aside from the TcB, so it is unclear if other ungulates, such as giraffes, zebras, whales, dolphins, porpoises, camels, sheep, deer, or horses, would be able to produce the claimed polyclonal antibody mixture.  Thus, the application fails to provide a sufficient number of examples of species within the claimed genera.
Further, while the claims provide both a structure and a function, the application fails to draw any correlation between the two. In other words, there is no evidence that any ungulate can generate a  polyclonal human immunoglobulin that is specific to any SARS-CoV-2 S protein, especially one that can comprise the glycans or glycosylation patterns claimed, and/or has binding affinity (Kd) as claimed (instant claims 13-16).  Moreover, no correlation has been made to which sequences for the polyclonal antibodies, including VH, VL, and CDRs are required, in order to achieve the claimed binding function to any SARS-CoV-2 S protein, as applicant appears to have only disclosed the name of the polyclonal formulation (SAB-185) and has not detailed any sequences regarding any of the antibodies within said composition.  It is not clear what type of Ig are generated or necessary for achieving the claimed functions, nor is it clear what is, or is not required, to achieve the receptor binding affinity as noted in instant claims 13-16.  
Lastly, the Federal Circuit opinion in Amgen v. Sanofi No. 2017-1480 slip op. Fed. Cir. Oct. 5, 2017 (“Amgen”) has shown that mere possession of an antigen does not satisfy the written description requirement for possession of any antibodies that may bind to said antigen.  This recent finding is the current guidance utilized by the Office, and the opinion overrides the MPEP guidance regarding “newly characterized antigens” (MPEP § 2163 II.A.3).  It is the current stance of the Office that claiming a protein, or a mix of proteins, by what they do, rather than what they are, is improper, meaning that it is improper to claim a protein (an antibody) by what it does (binds to any SARS-CoV-2 S protein) rather than what it is (e.g. sequence of VH, VL, CDRs, etc.)  The specification provides further uncertainty as “specifically binds” is broadly including any antibody that does not exclusively bind to only SARS-CoV-2, or binds merely better than it does to other targets (¶[0096]).  This definition of “specific binding” is unclear as it does not provide for a measurable, tangible marker as to binding (e.g. KD or the like) so one of skill in the art may know if the antibody is or is not binding in a “specific” manner.
Thus, in view of the above, there would have been significant uncertainty as to which ungulates would be able to generate polyclonal antibody compositions against any SARS-CoV-2 S proteins, especially one that would be able confer the claimed binding and neutralization functions as noted in the dependent claims.  In view of this uncertainty and the lack of examples of the claimed genera, the claims are rejected for lack of adequate written description support.
Response to Arguments
Applicant's arguments filed 01/26/2022 have been fully considered but they are no longer considered persuasive.  While this rejection was previously withdrawn, a further analysis of the art and applicant specification has resulted in a revision of this opinion.
As outlined above, the stance of the Office is that it is improper to claim an antibody by its function, which is the case herein.  Further, the marker of what is, and what is not, “specific binding” is unclear, so it provides further question as to the written description aspect of the claim.  No sequences for any of the antibodies in the polyclonal mixture appear to have been provided for, so while applicant may be in possession of antibodies that appear to bind to at least one known SARS-CoV-2 S protein, it is unclear as to what exactly those antibodies are, so it would be unclear to a skilled artisan if they are infringing upon the specific structural proteins (antibodies) generated by the applicant.
For at least these reasons, the rejection was revised and reinstated as being relevant to the invention as claimed.  

Claim Rejections - 35 USC § 112(b); Second Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(New rejection.)  Claims 1 and 22 and  dependent claims 2-3, 7, 9, 13-16, 23-25, 34-35, and 37-39 thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “specifically binds” in claims 1 and 22 is a relative term which renders the claim indefinite. The term “specifically binds” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While the specification attempts to define this term at ¶[0096], this definition does little to allow one of skill in the art to determine what is, and what is not, an antibody that is binding “specifically”, as there is no measurable degree utilized to allow one of skill in the art to determine if an antibody is, or is not, infringing upon the invention as claimed.  The breadth of the definition allows for the antibody to bind to multiple proteins, not just SARS-CoV-2, and the definition includes “…an immunoglobulin that specifically or preferentially binds to coronavirus S protein is an immunoglobulin that binds coronavirus S protein with greater affinity, avidity, more readily, and/or with greater duration than it binds to other proteins”.  The equilibrium dissociation constant (KD) is a measurable ratio that is used to describe antibody binding and can readily measure antibody binding to a target, but the KD was not utilized in this definition to allow one of skill in the art to determine if their antibody or antibody mixture would infringe upon the antibody mixture as claimed.  Further, polyclonal antibody mixtures are not uniform, so these mixtures of antibodies can have distinct KDs for each of their separately recognized epitopes, as polyclonal antibodies are antibodies that are secreted by different B cell lineages within the body (whereas monoclonal antibodies come from a single cell lineage). They are a collection of immunoglobulin molecules that react against a specific antigen, each identifying a different epitope.  Therefore, even providing the KD is not as helpful with polyclonal mixtures, as it is unclear how much of each antibody must be present within the claimed composition to result in the ratio as claimed (e.g. antibodies A, B, and C may be required to be present within “SAB-185”, but one mixture may have 50:40:10 of A:B:C and another may have 40:30:30 of A:B:C, which would likely result in different KDs even though the basic components are still the same.)
Therefore, instant claims 1 and 22 are rejected on the grounds of being indefinite.  Claims 2-3, 7, 9, 13-16, 23-25, 34-35, and 37-39 are  also rejected for depending upon claim 1 or 22, but not clarifying the metes and bounds of either claim 1 or 22.  




Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim(s) 1-3, 7, 9, 13-16, 22-25, 34-35, and 37-39 under 35 U.S.C. 102(a)(1) as being anticipated by SAb Biotherapeutics (SAb Biotherapeutics, Inc. ClinicalTrials.gov.  NCT04468958:  Safety, Tolerability, and Pharmacokinetics of SAB-185 in Healthy Participants.  07/13/2020.; hereafter “SAb Biotherapeutics.”) as evidenced by Liu et. al. (Liu Z, et. al. Hum Vaccin Immunother. 2021 Jul 6:1-10. Epub ahead of print.; hereafter “Liu”) is withdrawn in light of the SAb Biotherapeutics reference rendered unavailable as prior art due to Applicant’s declaration.

(New rejection.)  Claim(s) 1-3, 7, 9, 13-16, 22-25, 34-35, and 37-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SAb Biotherapeutics (SAb Biotherapeutics, Inc. ClinicalTrials.gov.  NCT04518410:  ACTIV-2: A Study for Outpatients With COVID-19.  08/19/2020.; hereafter “SAb Biotherapeutics.”) as evidenced by Liu et. al. (Liu Z, et. al. Hum Vaccin Immunother. 2021 Jul 6:1-10. Epub ahead of print.; CITED ART OF RECORD; hereafter “Liu”).
The Prior Art
SAb Biotherapeutics teaches SAB-185, an Anti-SARS-CoV-2 Human Immunoglobulin Intravenous (transchromosomic [Tc] bovine-derived, also known as Anti-SARS-CoV-2 Human Immunoglobulin Intravenous (Tc bovine-derived)), as a potential therapeutic to treat COVID-19 (p. 8, See e.g. “Arm” and “Intervention/treatment” at top of page.)  SAB Biotherapeutics teaches that SAB-185 is inoculated in patients at either 3,840 Units/kg or 10,240 Units/kg (“Study Description:  Brief Summary” see Table) wherein the antibody mixture is administered by IV infusion as a single dose (“Arms and Interventions”.)  
As evidenced by Liu, the SAB-185 composition was generated by common inventors and assignees of the instant claims, and the disclosure of the method of generation of SAB-185 appears to be the same, as well as the vaccination and data acquired.  The SARS CoV2 S protein utilized to generate the polyclonal antibody mixture was a recombinant S protein from SARS CoV-2 produced in insect cells (“Generation of pCAGGS and Spike fusion protein for Tc Bovine immunization” p. 2).  Liu teaches SAB-185 is purified human immunoglobulin G (hIgG) that was purified from the plasma of immunized Tc bovines that were immunized initially (vaccinations 1 and 2) with a plasmid DNA (pDNA) vaccine that expresses wild-type SARS CoV-2 spike (S) protein followed by additional booster immunizations (p. 1, rt. col., ¶2; p. 3, left col., ¶1).  In addition, the Tc bovines were inoculated at a three week interval between the first and second vaccination, then boosted with one to three additional shots at 4-week intervals (entire document; see esp. “Method details” and “Tc bovine immunization and plasma collection”, Fig. 2 vs. Fig. 8, Fig. 3 vs Fig. 9 of instant invention; instant claim 35.)  Therefore, absent evidence to the contrary, it is assumed the “proprietary SAB adjuvant” (p. 3, left col., ¶1) comprises MONTANIDE ISA 206 and/or Quil A as required in instant claim 34, and the SAB-185 composition of SAb Biotherapeutics and those of the instant examples would comprise the fucosylation patterns and glycans as provided for in instant claims 2-3 and 9.  Further, as evidenced by Liu, the SAB-185 composition maintains the ability to neutralize SARS CoV-2 strains which comprise D614G, S477N, E484K, and N501Y mutations in the S protein (pp. 1-2, ¶ bridging pages).  The teachings of Liu therefore acknowledge the inherent features of the mixture of SAB-185 of SAb Biotherapeutics, therefore teaching the limitations of instant claims 1, 7, 22-25, and 37-39.  
In regards to the functional limitations outlined in instant claims 13-16, the recitations regarding the binding properties and neutralizing activities are not positive limitations, but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138 (CCPA 1946); In re Swinehart, 169 USPQ 226 (CCPA 1971); and In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).  A patent applicant is free to recite features of an apparatus either structurally or functionally. See In re Swinehart, 439 F.2d 210, 212, 169 USPQ 226, 228 (CCPA 1971) (“ [T]here is nothing intrinsically wrong with [defining something by what it does rather than what it is] in drafting patent claims.”).  Yet, choosing to define an element functionally, i.e., by what it does, carries with it a risk. As our predecessor court stated in In re Swinehart, 439 F.2d at 213, 169 USPQ at 228:
where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on

Therefore, the features claimed of the specific dissociation coefficients (Kd), binding properties, and neutralizing capabilities would be an inherent characteristic of the antibodies of SAb Biotherapeutics since the antibodies of SAb Biotherapeutics not only meet all the structural limitations of the claimed polyclonal antibody compositions, but appear to be identical to those disclosed in the instant examples within the specification.  
For at least these reasons, it is the opinion that SAb Biotherapeutics teaches, either explicitly or inherently, the entire invention as instantly claimed, and anticipates instant claims 1-3, 7, 9, 13-16, 22-25, 34-35, and 37-39.
Response to Arguments
Applicant’s arguments, see “Remarks”, filed 04/18/2022, with respect to the rejection(s) of claim(s) 1-3, 7, 9, 13-16, 22-25, 34-35, and 37-39 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a third SAb Biotherapeutics clinical trial, NCT04518410.
In light of this new rejection, the Office would like to note that within and up to a year from the effective filing date of the instant application, that multiple public disclosures appear to have been generated regarding a composition which comprises ungulate-derived polyclonal human immunoglobulins which specifically bind to SARS CoV2 Spike (S) protein, namely a composition colloquially known as “SAB-185”.  A partial list of those disclosures is included below; this list is by no means exhaustive and represents only a fraction of the public disclosures that appear to be available in the prior art regarding SAB-185:
Example of Google Search Results of “SAB-185 before Aug 31, 2020” (See attached printout of the first 100 Google hits for these search terms):
“SAB Biotherapeutics Awarded $35.6M From U.S. Department Of Defense For COVID-19 And Scaling Rapid Response Antibody Program.”  08/06/2020.  BusinessWire.com.  https://www.businesswire.com/news/home/20200806005558/en/SAB-Biotherapeutics-Awarded-35.6M-U.S.-Department-Defense. 
“SAB Biotherapeutics Advances Therapeutic for COVID-19 in Partnership with Department of Defense and BARDA.”  04/16/2020.  BusinessWire.com.  https://www.businesswire.com/news/home/20200416005729/en/SAB-Biotherapeutics-Advances-Therapeutic-COVID-19-Partnership-Department.
“SAB Biotherapeutics Awarded $27M Contract to Develop Novel Rapid Response Capability for U.S. Department of Defense.”  03/31/2020.  BusinessWire.com.  https://www.businesswire.com/news/home/20200331005569/en/SAB-Biotherapeutics-Awarded-27M-Contract-Develop-Rapid. 
“BARDA, Department of Defense, and SAb Biotherapeutics to Partner to Develop a Novel COVID-19 Therapeutic.”  MedicalCountermeasures.gov.  https://www.medicalcountermeasures.gov/newsroom/2020/sab-185/.  
“CSL Behring and SAB Biotherapeutics Join Forces to Deliver New Potential COVID-19 Therapeutic.”  04/08/2020.  CSL Behring.  https://www.cslbehring.com/newsroom/2020/sab-covid-19
“JPEO-CBRND, BARDA Partner with SAb Biotherapeutics to Develop COVID-19 Therapeutic.”  04/01/2020.  GlobalBiodefense.com.  https://globalbiodefense.com/2020/04/01/jpeo-cbrnd-barda-partner-with-sab-biotherapeutics-to-develop-covid-19-therapeutic/
Ellis J.  “Sioux Falls company launches human trials for COVID-19 treatment.”  08/11/2020.  Sioux Falls Argus Leader.  https://www.argusleader.com/story/news/2020/08/11/sab-biotherapeutics-starts-human-trials-covid-19-treatment/3349162001/

A search of ClinicalTrials.gov using the term “SAB-185” provided three total studies, the first two have been cited art of record and the third, noted as “ACTIV-2”(“ACTIV-2: A Study for Outpatients With COVID-19”.  ClinicalTrials.gov Identifier: NCT04518410, First Posted 08/19/2020.), is utilized in the latest 35 USC 102 rejection.    
With respect to disqualifying these disclosures, 37 CFR 1.130(a) talks about “an appropriate affidavit or disclosure to disqualify a disclosure as prior art by establishing that the disclosure was made by the inventor or a joint inventor.” This rule focuses on disqualifying a particular disclosure, and there is no way to provide a “blanket disclosure” that would cover any and all qualifying prior art disclosures of SAB-185.  In other words, the applicant cannot provide a declaration/affidavit which states that “Every grace-period disclosure of SAB-185 originated with us.”  
MPEP 717.01(a)(1) is consistent with that reading of 37 CFR 1.130(a). It gives several factors to consider when evaluating a 1.130(a) declaration—for example, it requires that the declaration give “a reasonable explanation of the presence of additional authors” on the disclosure. Applicants would have to provide that explanation for each disclosure that qualifies as prior art. MPEP 717.01(a)(1) also instructs: 
The evidence necessary to show that the disclosure is by the inventor or a joint inventor or another who obtained the subject matter disclosed from the inventor or a joint inventor requires case-by-case analysis, depending upon whether it is apparent from the disclosure itself or the patent application specification that the disclosure is an inventor originated disclosure.

The requirement for “case-by-case analysis” has convinced the Office that each disclosure has to be accounted for individually. It could all be in a single affidavit/declaration document, of course, but each disclosure would have to be disqualified based on sufficient evidence specific to that disclosure.  With that in mind, there is no clear straightforward solution aside from disqualification of every SAB-185 disclosure that qualifies as prior art through the use of declarations/affidavits, and the Office is not convinced that each and every disclosure was provided for in the list above or in the Google search results provided.  

(New rejection.)  Claim(s) 1, 7, 13-16, 22-25, 34, 37-39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Echelard et. al. (WO2021236980A1, Pub. 11/25/2021, Priority 05/20/2020, hereafter “Echelard”.)
The Prior Art
Echelard teaches the generation of human polyclonal Ig antibodies in non-human subjects which bind to a coronavirus (CoV) antigen (p. 5, ¶5), the generation and isolation of said polyclonal mixtures from the non-human serum or plasma, and the use of said mixtures in humans to treat a CoV infection, such as a SARS CoV-2 infection (p. 6, ¶2-4; p. 25, lines 3-28; reference claims 1-5.)  Said non-human animal subject may be a cow (pp. 4-5, ¶ bridging pages), such as a transgenic cow having a humanized immune system (p. 6, ¶3), and said CoV antigen may be a SARS CoV-2 Spike (S) protein (Table 1)(instant claims 1, 7, 22, 24-25, 37-39).  Echelard teaches the polyclonal antibody mix may be generated through multiple immunizations to produce a hyperimmune plasma containing a high concentration of antibodies, wherein the host is inoculated in a prime-boost strategy and can be immunized 3 or more times (p. 79, ¶3; instant claim 23).  The vaccine inoculation may comprise an adjuvant (p. 79, ¶3) and may be an oil-based adjuvant (pp. 102-105, “Adjuvant”, see esp. MONTANIDE ISA 51™ p. 103, ¶4; instant claim 34).  Echelard teaches in Example 19 the administration of RNA encoding SARS-CoV-2 antigen to transchromosomal (Tc) bovine with adjuvant administration, wherein the cows received, either intramuscularly or intradermally, a total of 4 injections at 0, 3, 6, and 9 weeks (pp. 140-141).  As noted by Echelard, 3-4 weeks may elapse between the multiple immunizations (p. 80, ¶2).  The epitopes injected may be from one or more open reading frames, and can include the whole spike protein or the ectodomain of the spike protein (pp. 28-29, starting at line 5, note that the use of the term “comprising” allows all three antigens to be whole spike protein; instant claim 35).   
In regards to instant claims 13-16, the recitations regarding the binding property to the Fc-gamma receptor subtypes are not positive limitations, but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138 (CCPA 1946); In re Swinehart, 169 USPQ 226 (CCPA 1971); and In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).  A patent applicant is free to recite features of an apparatus either structurally or functionally. See In re Swinehart, 439 F.2d 210, 212, 169 USPQ 226, 228 (CCPA 1971) (“ [T]here is nothing intrinsically wrong with [defining something by what it does rather than what it is] in drafting patent claims.”).  Yet, choosing to define an element functionally, i.e., by what it does, carries with it a risk. As our predecessor court stated in In re Swinehart, 439 F.2d at 213, 169 USPQ at 228:
“where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on”
Therefore, the feature claimed of the specific dissociation coefficients (Kd) for each type of Fc receptor would be an inherent characteristic of the antibodies of Echelard since the antibodies of Echelard meet all the structural limitations of the claimed polyclonal antibody compositions.  
For at least these reasons, Echelard teaches the limitations of instant claims 1, 7, 13-16, 22-25, 34, and 37-39 and anticipates the instant invention encompassed by said claims.  


Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hooper et. al. (US20170233459A1, Pub. 08/17/2017).  Teaches generation of human IgG antibodies in Tc cows against recombinant coronavirus spike proteins.  Not utilized as rejection would be redundant to those set forth supra.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648